DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
In the amendments filed on 03/08/2022, claims 1, 5-11, 13-14, 16, 18-20, and 22-23 are pending. Claims 1 and 20 are amended. Claims 2-4, 12, 15, 17, and 21 are canceled. Claims 13-14 and 16 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Freese et al. (US 2012/0288650 A1) and Visser et al. (US 2012/0025142 A1).

Hunter does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s solvent to modify Hunter’s curable epoxy resin composition, which would read on wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would been motivated to do so because Hunter teaches that the epoxy resin 
Hunter does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the coating composition further comprises a further binder comprising an epoxy functional binder as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s at least one or more epoxy 
Hunter does not teach a specific embodiment wherein the coating composition further comprises a crosslinker comprising a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Hunter’s diethylenetriamine, triethylene tetramine, tetraethylene pentamine, dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine as Hunter’s non-sterically hindered amine functional curing agent, which would read on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diamionpentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy resin composition with similar resistance to becoming brittle because Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], 
Hunter does not teach wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 10,000 Daltons and wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 25,000 Da. However, Freese teaches a copolymer which contains epoxy groups and which is based on styrene and methacrylate, wherein the units bearing epoxy groups are glycidyl methacrylate, wherein the weight-average molecular weight of the polymer is from 3000 to 8000, and the number-average molecular weight of the polymer is from 1000 to 4000, wherein the copolymer is present in a polymer mixture [0066] that is used to produce a biodegradable polyester film [0019-0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Freese’s weight-average molecular weight that is from 3000 to 8000 and number-average molecular weight that is from 1000 to 4000 as the weight-average molecular weight and number-average molecular weight of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 3,000 to 8,000 Daltons and wherein the epoxy functional acrylic binder has a 
Hunter does not teach a specific embodiment of the coating composition according to claim 1, further comprising a corrosion inhibiting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s additives or fillers that are silica or titanium dioxide to modify Hunter’s curable epoxy resin composition, which would read on the coating composition according to claim 1, further comprising a corrosion inhibiting additive as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable composition optionally further comprises additives or 
Hunter does not teach wherein the corrosion inhibiting additive comprises a compound of magnesium and wherein the compound of magnesium comprises magnesium oxide (MgO). However, Visser teaches a corrosion inhibitor that is magnesium oxide [0029] that is present in a coating composition [0028] further comprising a film-forming resin [0008] that is optionally an epoxy resin [0014], a curing agent for the film-forming resin [0008] that is optionally an aliphatic amine curing agent [0019], and optionally a solvent [0012]. Hunter and Visser are analogous art because both references are in the same field of endeavor of a coating composition comprising optionally a solvent-borne epoxy functional binder, and a crosslinker optionally comprising a polyamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Visser’s corrosion inhibitor that is magnesium oxide to modify Hunter’s curable epoxy resin composition, which would read on wherein the corrosion inhibiting additive comprises a compound of magnesium as claimed, wherein the compound of magnesium comprises magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Visser teaches that the corrosion inhibitor that is magnesium oxide is beneficial for being a corrosion inhibitor [0029] that is beneficial for being useful in a coating composition [0028] further comprising a film-forming resin [0008] that is optionally an epoxy resin [0014], a curing agent for the film-forming resin [0008] that is 
The coating composition that is rendered obvious by Hunter in view of Freese and Visser is an overcoatable primer coating composition as claimed because Hunter in view of Freese and Visser renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Hunter teaches that the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098].
The Office recognizes that all of the claimed physical properties are not positively taught by Hunter, namely wherein aluminum panels coated with the overcoatable primer coating composition exhibit improved resistance to corrosion compared to coating compositions that do not contain the epoxy functional acrylic binder. However, Hunter in view of Freese and Visser renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition of claims 1, 5-6 18, and 23 as explained above. Furthermore, the specification of the instant application recites that the overcoatable primer coating compositions according to the present invention may be used, for example, in various industrial applications because of their favorable anti-corrosive properties (p. 18, l. 14-16), that there is provided the use of an overcoatable primer coating composition for increasing corrosion 
Regarding claim 7, Hunter teaches that the curable epoxy resin composition comprises [0011] the at least one or more epoxy resins having an average of more than 
Hunter does not teach a specific embodiment of the coating composition according to claim 1, further comprising an adhesion promoting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on the coating composition according to claim 1, further comprising an adhesion promoting additive as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to 
Regarding claim 8, Hunter does not teach wherein the adhesion promoting additive comprises an organo-functional silane material. However, Visser teaches tetraalkoxysilane or silane functionalized with epoxy, amine, mercaptan, or olefinic functionalities that is present in a film-forming resin [0015] that is present in a coating composition further comprising a curing agent for the film-forming resin [0008] that is optionally an aliphatic amine curing agent [0019], and optionally a solvent [0012], wherein the film-forming resin optionally comprises an epoxy resin [0014]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Visser’s tetraalkoxysilane or silane functionalized with epoxy, amine, mercaptan, or olefinic functionalities to modify Hunter’s curable epoxy resin composition, which would read on wherein the adhesion promoting additive comprises an organo-functional silane material as claimed. One of ordinary skill in the art would have been motivated to do so because Visser teaches that the tetraalkoxysilane or silane functionalized with epoxy, amine, mercaptan, or olefinic functionalities is 
Regarding claim 9, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise another epoxy resin [0033-0040, 0042-0045], which reads on wherein a total binder in the coating comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy-functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Hunter does not teach a specific embodiment wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of 
Regarding claim 10, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol 
 Hunter does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the further binder comprises bisphenol A diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to corrosion and solvents, good adhesion, reasonably high glass transition temperatures, and adequate electrical properties [0002], which means that Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A would have been beneficial for modifying properties of a cured product of Hunter’s curable epoxy 
Regarding claim 11, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], which optionally reads on wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Hunter does not teach a specific embodiment wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate to be from 30 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to be from 70 to 0.1% by weight of 
Regarding claim 19, Hunter does not teach wherein the organo-functional silane material comprises an epoxy-functional or amino-function silane. However, Visser teaches tetraalkoxysilane or silane functionalized with epoxy or amine functionalities that is present in a film-forming resin [0015] that is present in a coating composition further comprising a curing agent for the film-forming resin [0008] that is optionally an aliphatic amine curing agent [0019], and optionally a solvent [0012], wherein the film-forming resin optionally comprises an epoxy resin [0014]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Visser’s tetraalkoxysilane or silane functionalized with epoxy or amine functionalities to modify Hunter’s curable epoxy resin composition, which would read on wherein the organo-functional silane material comprises an epoxy-functional or amino-function silane as claimed. One of ordinary skill in the art would have been motivated to do so because Visser teaches that the tetraalkoxysilane or silane functionalized with epoxy or amine functionalities is beneficial for being a film-forming resin [0015] that is beneficial for being useful in a coating composition further comprising a curing agent for the film-forming resin [0008] that is optionally an aliphatic amine curing agent [0019], .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2012/0010329 A1) in view of Freese et al. (US 2012/0288650 A1) and Visser et al. (US 2012/0025142 A1).
Regarding claim 20, Hunter teaches a curable epoxy resin composition comprising [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resin composition may be useful as a coating and may be used in corrosion resistant coatings [0098], which reads on a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer, wherein the at least one further ethylenically unsaturated monomer comprises styrene, wherein the glycidyl methacrylate and styrene monomers represent 100% by weight of the monomers that form the epoxy functional acrylic binder, wherein the epoxy functional acrylic binder is optionally a solvent-borne epoxy functional acrylic binder. Hunter teaches that the curable epoxy resin composition comprises [0011] the at least one or more epoxy resins having an average of more than 
Hunter does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s solvent to 
Hunter does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate to be from 30 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule that is another epoxy resin to be from 70 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder as claimed. One of ordinary skill in the art would have been 
Hunter does not teach a specific embodiment wherein the coating composition further comprises a crosslinker comprising a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Hunter’s diethylenetriamine, triethylene tetramine, tetraethylene pentamine, dipropylenetriamine, hexamethylenediamine, 2-methylpentamethylenediamine, or 1,3-pentanediamine as Hunter’s non-sterically hindered amine functional curing agent, which would read on wherein the coating composition further comprises a crosslinker comprising a polyamine selected from 1,5-diamino-2-methylpentane, 1,3-diamionpentane, 1,6-diaminohexane, diethylene triamine, dipropylene triamine, triethylene tetramine, tetraethylene pentaamine, and combinations thereof. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy resin composition with similar resistance to becoming brittle because Hunter teaches that the curable epoxy resin composition further comprises [0011] at least one or more non-sterically hindered amine functional curing agent having at least two non-sterically hindered amine functional groups per molecule [0014], that the non-sterically hindered amine functional curing agent optionally comprises diethylenetriamine, triethylene tetramine, tetraethylene pentamine [0052], 
Hunter does not teach wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 10,000 Da. However, Freese teaches a copolymer which contains epoxy groups and which is based on styrene and methacrylate, wherein the units bearing epoxy groups are glycidyl methacrylate, wherein the weight-average molecular weight of the polymer is from 3000 to 8000, and the number-average molecular weight of the polymer is from 1000 to 4000, wherein the copolymer is present in a polymer mixture [0066] that is used to produce a biodegradable polyester film [0019-0026]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Freese’s weight-average molecular weight that is from 3000 to 8000 and number-average molecular weight that is from 1000 to 4000 as the weight-average molecular weight and number-average molecular weight of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, which would read on wherein the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 4,000 Da as claimed. One of ordinary skill in the art would have been motivated to do so because Freese teaches that a copolymer which contains epoxy groups and which is based on styrene and 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s additives or fillers that are silica or titanium dioxide to modify Hunter’s curable epoxy resin composition. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable composition optionally further comprises additives or fillers that are silica or titanium dioxide [0093], which would have been beneficial for providing reinforcement for Hunter’s curable epoxy resin composition, which would have been beneficial for modifying mechanical properties of Hunter’s curable epoxy resin composition.
Hunter does not teach a specific embodiment wherein the overcoatable primer coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive comprises magnesium oxide (MgO). However, Visser teaches a corrosion inhibitor that is magnesium oxide [0029] that is present in a coating 

The Office recognizes that all of the claimed physical properties are not positively taught by Hunter, namely wherein aluminum panels coated with the overcoatable primer coating composition exhibit improved resistance to corrosion compared to coating compositions that do not contain the epoxy functional acrylic binder. However, Hunter in view of Freese and Visser renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition of claim 20 as explained above. Furthermore, the specification of the instant application recites that the overcoatable primer coating compositions according to the present invention may be used, for example, in various industrial applications because of their favorable anti-corrosive properties (p. 18, l. 14-16), that there is provided the use of an overcoatable primer coating composition for increasing corrosion resistance in a multi coat coating system, the overcoatable primer coating composition comprising i) a solvent-borne epoxy functional acrylic binder formed from glycidyl methacrylate and at least one further ethylenically unsaturated monomer; and ii) a crosslinker comprising a polyamine (p. 20, l. 9-16), and that the results show that the coating compositions according to the present invention (examples 2 to 5), which comprise an epoxy-functional acrylic binder, have greater resistance to corrosion compared to the 
Regarding claim 22, Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], wherein the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], wherein the copolymers are 1:1 styrene-glycidylmethacrylate [0041], wherein the epoxy resin composition optionally further comprises a solvent [0087], wherein the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol 
Hunter does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to substitute for a fraction of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate, to optimize the amount of Hunter’s copolymers that are 1:1 styrene-glycidylmethacrylate to be from 30 to 99.9% by weight of Hunter’s epoxy resins, and to optimize the amount of Hunter’s bis-4,4'-(1-methylethylidene) phenol diglycidyl ether or diglycidyl ether of bisphenol A to be from 70 to 0.1% by weight of Hunter’s epoxy resins, which would read on wherein the further binder comprises bisphenol A diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because Hunter teaches that the curable epoxy resin composition comprises [0011] at least one or more epoxy resins having an average of more than one glycidyl ether group per molecule [0012], that the epoxy resins comprise copolymers of acrylic acid esters of glycidol with one or more copolymerizable vinyl compounds [0041], that the copolymers are 1:1 styrene-glycidylmethacrylate [0041], that the epoxy resins optionally comprise bis-4,4'-(1-methylethylidene) phenol diglycidyl ether [0035], or diglycidyl ether of bisphenol A [0042], that in choosing epoxy resins for the compositions, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the resin composition [0032], and that epoxy resins exhibit excellent resistance to 

Response to Arguments
Applicant’s arguments, see p. 6-16, filed 03/08/2022, with respect to the rejection of claim(s) 1, 5, 7, 9-11, and 23 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Freese et al. (US 2012/0288650 
Applicant’s arguments, see p. 6-16, filed 03/08/2022, with respect to the rejection of claim(s) 1, 5, 7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Toshioka et al. (US 2011/0256342 A1, made of record on 02/21/2020) and as evidenced by Nakane et al. (US 2007/0085056 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 6-16, filed 03/08/2022, with respect to the rejection of claim(s) 6, 8, and 18-19 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Freese et al. (US 2012/0288650 A1, made of record on 02/21/2020) as applied to claims 5 and 7, and further in view of Walters et al. (US 8,231,970 B2, cited in IDS) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 6-16, filed 03/08/2022, with respect to the rejection of claim(s) 6, 8, and 18-19 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Toshioka et al. (US 2011/0256342 A1, made of record on 02/21/2020) and as evidenced by Nakane et al. (US 2007/0085056 A1) as applied to claims 5 and 7, and further in view of Walters et al. (US 8,231,970 B2, cited in IDS) have been considered and are responded to by the new grounds of rejection in this Office action.

Applicant’s arguments, see p. 6-16, filed 03/08/2022, with respect to the rejection of claim(s) 20 and 22 under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Freese et al. (US 2012/0288650 A1) and Walters et al. (US 8,231,970 B2, cited in IDS) have been considered and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/Primary Examiner, Art Unit 1767